DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.
Claims 12-21 are withdrawn.
Claims 1-11 are rejected herein.

Election/Restrictions
Applicant’s election without traverse of Species A, Subspecies 1A, Subspecies 2B and Subspecies 3A in the reply filed on 3/8/21 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species or Subspecies, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Re claim 6, claim 6 recites, “further including an anchoring bracket” in line 1.  Claim 1 is drawn solely to an installation bracket base.  In reviewing the figures and .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 7-8 are rejected as being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, claim 3 recites, “the two legs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the two spaced-apart legs” and will be interpreted as such.
Re claim 5, claim 5 recites, “the base” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “installation bracket base” and will be interpreted as such.
Re claim 6, claim 6 recites, “further including an anchoring bracket” in line 1.  Claim 1 is drawn solely to an installation bracket base.  In reviewing the figures and specification, the bracket base is 40, and the anchoring bracket is 42.  These are separate components.  Claim 1 is drawn solely to a bracket base, and claim 6 depends from claim 1 attempting to incorporate an anchoring bracket.  Claim 6 appears to be thus drawn to a system which incorporates two separate elements.  However, as noted above, claim 1 is draw to a single element, and is not a system.  Thus, it is unclear how the features of claim 6, incorporating an anchoring bracket, limit “an installation bracket base.”  Stated differently, claim 6 does not seem to limit the bracket base at all, but instead is drawn to an entirely separate element of an unclaimed system.  For the purposes of this examination, with respect to claim 6, this language will be interpreted as a system.  
Re claim 7, claim 7 recites, “the base” in line 2 and “the legs” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “installation bracket base” and “the two spaced-apart legs” and will be interpreted as such.
Re claim 9, claim 9 recites, “the installation brackets” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the installation bracket base” and will be interpreted as such.
Claim(s) 8 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hormann (EP1318261).
Re claim 1, Hormann discloses an installation bracket base (100) for use with a fenestration unit (100 is capable of use with a fenestration unit; no fenestration unit is positively claimed and the claim merely requires any bracket capable of use with one), comprising: 
a fastening portion (120) configured to be fastened to a frame of a fenestration unit (120 is capable of fastening to a frame of a fenestration unit, 20);
a tongue (116) deflectably coupled (Fig. 1, as “coupled” is extremely broad and requires not juxtaposition or contact) to the fastening portion (120), wherein the tongue (116)  defines a shim receiver gap (between 120 and 116) extending between an exterior-facing side (exterior side of 100) and an interior-facing side (interior side of 100) of the installation bracket (100) between the tongue (116) and the fastening portion (120).
Re claim 2, Hormann discloses the installation bracket base of claim 1 and further including a leg (114) deflectably coupling (Fig. 1, as “coupling” is extremely broad and requires not juxtaposition or contact; the moon is coupled to the earth, while being 239,000 miles away) the tongue (116) to the fastening portion (120).
Re claim 3, Hormann discloses the installation bracket base of claim 1 and further including two spaced-apart legs (114) deflectably coupling (Fig. 1, as “coupling” is extremely broad and requires not juxtaposition or contact; the moon is coupled to the earth, while being 239,000 miles away) the tongue (116) to the fastening portion (120), wherein the two legs (114) define a slot (both between 114 and 120, and between 114) and wherein the shim receiver gap (between 116 and 120) extends through the slot (both between 114 and 120, and between 114).
Re claim 4, Hormann discloses the installation bracket base of claim 1 and further including one or more fastener openings (122) in the fastener portion (120).
Re claim 5, Hormann discloses the installation bracket base of claim 1 wherein the base (100) is fabricated from single piece of material (Fig. 1).
Re claim 6, Hormann discloses the installation bracket base of claim 1 and further including an anchoring bracket (200) extending from the fastening portion (120) and configured to be anchored to a structure (200 is capable of anchoring to a structure, Fig. 2).
Re claim 7, Hormann discloses the installation bracket base of claim 6 wherein the anchoring bracket (200) is hingedly connected (via 300) to the base; and, the anchoring bracket (200) includes a two space-apart legs (212, 214) defining a gap (between 212 and 214, and also 216 an 218), and wherein the shim receiver gap (between 116 and 120) extends through the gap (between 212 and 214, and also 216 and 218, when assembled) between the legs 212, 214) of the anchoring bracket (200).
Re claim 8, Hormann discloses the installation bracket base of claim 6 wherein the anchoring bracket (200) is hingedly connected (via 300) to the exterior-facing side (exterior side of 100, as no point of reference is provided) of the installation bracket base (100).
Re claim 9, Hormann discloses a fenestration unit (Fig. 2, [0001]) including one of more of the installation brackets (100) in accordance with claim 1 mounted thereto (see above).
Re claim 10, Hormann discloses an installation bracket (100) for use with a fenestration unit (100 is capable of use with a fenestration unit), comprising: 
a base (100) fabricated from a single piece of material (Fig. 1), including: 
a fastening portion (120) including one or more fastener openings (122); 
a tongue (116); and 
a leg (114) deflectably coupling (Fig. 1, as “coupling” is extremely broad and requires not juxtaposition or contact; the moon is coupled to the earth, while being 239,000 miles away) the tongue (116) to the fastening portion (120), wherein the tongue (116) and leg (114) define a shim receiver gap (between 116 and 120) extending between an exterior-facing side (exterior side of 100) and an interior-facing side (interior side of 100) of the installation bracket (100) between the tongue (116) and the fastening portion (120); and 
a flip-up anchoring bracket (200) hingedly coupled (via 300) to the exterior-facing side (exterior side of 100, as no point of reference is provided) of the installation bracket (100), the anchoring bracket (200) including a leg (212, 214, 220) configured to be anchored to a structure (Fig. 2) and defining a gap (216, 218, and between 212 and 214), wherein the shim receiver gap (between 116 and 120) extends through the gap (between 212 and 214, and also 216 and 218, when assembled) between the legs 212, 214) of the anchoring bracket (200).
Re claim 11, Hormann discloses a fenestration unit (Fig. 2, [0001]) including one of more of the installation brackets (100) in accordance with claim 10 mounted thereto (see above).

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cecil (4,034,514).
Re claim 1, Cecil discloses an installation bracket base (31, 44) for use with a fenestration unit (100 is capable of use with a fenestration unit; no fenestration unit is positively claimed and the claim merely requires any bracket capable of use with one), comprising: 
a fastening portion (31, 44) configured to be fastened to a frame of a fenestration unit (31 and 44 is capable of fastening to a frame of a fenestration unit);
a tongue (46, 38) deflectably coupled (Fig. 2, as “coupled” is extremely broad and requires not juxtaposition or contact) to the fastening portion (31, 44), wherein the tongue (46, 38) defines a shim receiver gap (at 38) extending between an exterior-facing side (exterior side of 31, 44) and an interior-facing side (interior side of 31, 44) of the installation bracket (31, 44) between the tongue (46, 38) and the fastening portion (31, 44).
Re claim 2, Cecil discloses the installation bracket base of claim 1 and further including a leg (45) deflectably coupling (Fig. 2, as “coupling” is extremely broad and requires not juxtaposition or contact; the moon is coupled to the earth, while being 239,000 miles away) the tongue (46, 38) to the fastening portion (31, 44).
Re claim 3, Cecil discloses the installation bracket base of claim 1 and further including two spaced-apart legs (45) deflectably coupling (Fig. 1, as “coupling” is extremely broad and requires not juxtaposition or contact; the moon is coupled to the earth, while being 239,000 miles away) the tongue (46, 38) to the fastening portion (31, 44), wherein the two legs (45) define a slot (45) and wherein the shim receiver gap (at 38) extends through the slot (between 45).
Re claim 4, Cecil discloses the installation bracket base of claim 1 and further including one or more fastener openings (33, 34) in the fastener portion (31, 44).
Re claim 6, Cecil discloses the installation bracket base of claim 1 and further including an anchoring bracket (53) extending from the fastening portion (31, 44) and configured to be anchored to a structure (53 is capable of anchoring to a structure).
Re claim 7, Cecil discloses the installation bracket base of claim 6 wherein the anchoring bracket (53) is hingedly connected (as 53 is a hinge bracket) to the base (31, 44); and, the anchoring bracket (53) includes a two space-apart legs (the two legs for the hinge pin on the left side of 53) defining a gap (between the two legs), and wherein the shim receiver gap (at 38) extends through the gap (between the two legs, when assembled, and viewed from the front side) of the anchoring bracket (53).
Re claim 8, Cecil discloses the installation bracket base of claim 6 wherein the anchoring bracket (53) is hingedly connected (as 53 is a hinge bracket) to the exterior-facing side (exterior side of 31 and 44, as no point of reference is provided) of the installation bracket base (31, 44).
Re claim 9, Cecil discloses a fenestration unit (10) including one of more of the installation brackets (31, 44) in accordance with claim 1 mounted thereto (see above).

Claim(s) 1-2, 4-5, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Governale (US 3,967,845).
Re claim 1, Governale discloses an installation bracket base (17) for use with a fenestration unit (17 is capable of use with a fenestration unit; no fenestration unit is positively claimed and the claim merely requires any bracket capable of use with one), comprising: 
a fastening portion (19) configured to be fastened to a frame of a fenestration unit (19 is capable of fastening to a frame of a fenestration unit, Fig. 4);
a tongue (22, 24) deflectably coupled (Fig. 1, as “coupled” is extremely broad and requires not juxtaposition or contact) to the fastening portion (19), wherein the tongue (22, 24) defines a shim receiver gap (between 22) extending between an exterior-facing side (exterior side of 17) and an interior-facing side (interior side of 17) of the installation bracket (17) between the tongue (22, 24) and the fastening portion (19).
Re claim 2, Governale discloses the installation bracket base of claim 1 and further including a leg (25) deflectably coupling (Fig. 1, as “coupling” is extremely broad and requires not juxtaposition or contact; the moon is coupled to the earth, while being 239,000 miles away) the tongue (24) to the fastening portion (19).
Re claim 4, Governale discloses the installation bracket base of claim 1 and further including one or more fastener openings (28, 26) in the fastener portion (19).
Re claim 5, Governale discloses the installation bracket base of claim 1 wherein the base (17) is fabricated from single piece of material (Fig. 1).
Re claim 9, Hormann discloses a fenestration unit (Fig. 4) including one of more of the installation brackets (17) in accordance with claim 1 mounted thereto (see above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecil (4,034,514).
Re claim 5, Cecil discloses the installation bracket base of claim 1 but fails to disclose wherein the base is fabricated from single piece of material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the installation bracket of Cecil wherein the base is fabricated from single piece of material in order to reduce the overall number of parts required for installation which would save time and money during fabrication and installation.  In general, it has been held that making integral by using a once piece construction is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Larson, 340 F.2d 965, 968.
Re claim 10, Cecil discloses an installation bracket (31, 44) for use with a fenestration unit (31, 44 is capable of use with a fenestration unit), comprising: 
a base (31, 44), including: 
a fastening portion (31, 44) including one or more fastener openings (33, 34); 
a tongue (46, 38) and 
a leg (45) deflectably coupling (Fig. 2, as “coupling” is extremely broad and requires not juxtaposition or contact; the moon is coupled to the earth, while being 239,000 miles away) the tongue (46) to the fastening portion (31, 44), wherein the tongue (46, 38) and leg (45) define a shim receiver gap (at 38) extending between an exterior-facing side (exterior side of 31, 44) and an interior-facing side (interior side of 31, 44) of the installation bracket (31, 44) between the tongue (46, 38) and the fastening portion (31, 44); and 
a flip-up anchoring bracket (53) hingedly coupled (as 53 is a hinge bracket) to the exterior-facing side (exterior side of 31, 44, as no point of reference is provided) of the installation bracket (31, 44), the anchoring bracket (53) including a leg (left legs of 53 which receive a hinge pin) configured to be anchored to a structure (via 57-59) and defining a gap (between the legs), wherein the shim receiver gap (at 38) extends through the gap (between the two legs, when assembled, and viewed from the front side) of the anchoring bracket (53),
but fails to disclose wherein the base is fabricated from single piece of material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the installation bracket of Cecil wherein the base is fabricated from single piece of material in order to reduce the overall number of parts required for installation which would save time and money during fabrication and installation.  In general, it has been held that making integral by using a once piece construction is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Larson, 340 F.2d 965, 968.
Re claim 11, Cecil discloses a fenestration unit (Fig. 2) including one of more of the installation brackets (31, 44) in accordance with claim 10 mounted thereto (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635